Citation Nr: 1532061	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-35 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for status post arthroscopic surgery of the left knee prior to January 24, 2013. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral ankle disability. 

4.  Entitlement to an initial evaluation in excess of 10 percent for the right knee disability.  





REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney 


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which denied an increased rating for a left knee disability; and denied reopening of the claims of service connection for a low back disability, right knee disability, and bilateral ankle disability.  

A November 2013 Decision Review Officer (DRO) decision granted a temporary total rating from January 24, 2013 to February 28, 2013 for the left knee disability and a 60 percent rating thereafter.  In a December 2013 statement, the Veteran's attorney indicated that he did not want to appeal the 100 percent and 60 percent ratings, but continued to appeal for an increased rating for the left knee disability prior to January 24, 2013.  

The DRO also granted service connection for a right knee disability and assigned a 10 percent rating, effective October 20, 2010.  In November 2014, the Veteran's attorney expressed disagreement with the initial rating for the right knee disability.  A statement of the case (SOC) concerning this claim has not yet been provided by VA.  See Manlincon v. West, 12 Vet. App. 238 (1999) (indicating the appropriate disposition in this circumstance is to remand the claim, rather than merely refer it).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  These records have been reviewed by the Board in adjudicating this claim. 

The issues concerning whether new and material evidence has been submitted to reopen claims for service connection for low back and bilateral ankle disabilities, and an increased rating for the right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

Prior to January 24, 2013, even considering his pain, the Veteran's left knee flexion is not limited to 30 degrees or less; he also does not have any limitation of extension of the left knee; and no left knee instability or subluxation has been objectively shown.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for the left knee disability prior to January 24, 2013 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in November 2011.

With respect to the duty to assist, the Board notes the record includes service treatment records and VA examination reports.  The Veteran has provided some private treatment reports, but has not identified the existence of any additional pertinent evidence not yet received.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his service-connected left knee disability should be rated higher than 10 percent disabling during the period prior to January 24, 2013, as the symptoms and manifestations of the disability limited his movements.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Diagnostic Code 5260 provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating. 

Diagnostic Code 5261 provides that extension limited to 45 degrees warrants a        50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent (noncompensable) rating. 

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.

The only medical evidence of record dated during the period of the claim prior to January 24, 2013 is the December 2011 VA examination.  During that examination, the Veteran reported undergoing a meniscectomy of the left knee in 1991.  The Veteran noted that his left knee disability limited his climbing stairs, and he could not walk uphill or climb a ladder.  He reported symptoms of swelling, redness, fatigability, tenderness and pain, but not experiencing weakness, stiffness, heat, giving way, lack of endurance, locking, deformity, drainage, effusion, subluxation or dislocation.  He stated that he was not receiving treatment for the disability.  

Left knee flexion was 0 to 100 degrees, with objective evidence of painful motion at 60 degrees.  Extension was full at 0 degrees with no objective evidence of painful motion.  On repetition left knee flexion was to 100 degrees.  The examiner noted the left knee exhibited less movement than normal, pain, and disturbance of locomotion, with functional loss.  Left knee muscle strength in flexion was 5/5, and extension   was 4/5.  All left knee tests for stability were normal.  Left knee X-rays showed osteoarthritis with chondrocalcinosis and narrowing of the medial compartment.  The impact on the Veteran's ability to work is impaired ambulation.  The diagnosis was left knee osteoarthritis status post arthroscopy with residual scars. 

Upon review of the record, the Board notes that the Veteran's limitation of motion of the left knee is noncompensable under Diagnostic Codes 5260 and 5261, even considering his complaint of painful motion. In this regard, even considering that his pain begins at 60 degrees of flexion, such finding supports only a 0 percent rating under Diagnostic Code 5260.  There is no evidence of record during the relevant period showing limitation of flexion to 30 degrees even considering pain, and his extension is full.  The 10 percent rating presently assigned in the absence of compensable limitation of motion adequately addresses the subjective complaints  of functional impairment and the objective findings on examination.  See Deluca, supra; see also 38 C.F.R. § 4.40, 4.45, 4.59.  Accordingly, higher or separate ratings under Diagnostic Code 5260 and 5261 are not warranted.  

Additionally, the evidence shows the Veteran's left knee was stable on all objective testing for instability, and the Veteran denied symptoms of giving way and subluxation.  Accordingly, a higher or separate rating under Diagnostic Code 5257 is not warranted. 

The Board has also considered whether a higher rating could be assigned under other diagnostic codes.  However, there is no competent evidence showing dislocation of semilunar cartilage or nonunion/malunion of the tibia or fibula to warrant consideration under Diagnostic Codes 5258 and 5262.  Moreover, as the Veteran has motion in the knee, a rating for ankylosis is not warranted under Diagnostic Code 5256. 

The Board notes that the Veteran was provided VCAA notice advising him to  submit medical evidence or provide release forms to permit VA to request private treatment records and that the Veteran has been represented by an attorney throughout this claim.  However, the only treatment records in the file are records of the January 24, 2013 surgery, and no release forms were provided for additional records to be requested.  "The duty to assist is not always a one-way  street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the only medical evidence showing the status of the Veteran's left knee disability during the period prior to January 24, 2013 is the VA examination, which does not support a rating in excess of 10 percent for the reasons set forth above.  While the Veteran alleges his disability was more severe than shown on that examination, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left knee disability during the period prior January 24, 2013.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the left knee disability for that period.

The Board has also considered whether a separate rating for the surgical scar is warranted.  However, the examiner noted the scars were not painful or unstable, and the scars did not exceed a combined area of 39 square centimeters.  Accordingly, a separate rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's objective disability level and his subjective symptoms, and provide for higher ratings for more severe symptomatology than     is shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional 
loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Consequently, referral for extraschedular consideration is not warranted.

As a final matter, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU) is part of a claim      for an increased rating.  Neither the Veteran nor his attorney has alleged that the Veteran is unemployable due to his left knee disability prior to January 23, 2013.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to an increased rating for a left knee disability prior to January 24, 2013 is denied.


REMAND

With respect to the claims concerning whether new and material evidence has been submitted to reopen claims for service connection for a low back disability and bilateral ankle disability, the Board notes that no medical evidence has been submitted showing that the Veteran currently suffers from a low back or ankle disability.  Indeed, other than the claim raised by the Veteran's attorney, no lay or medical evidence has been submitted in support of the new and material evidence claims. 

The Veteran's attorney has raised a claim for secondary service connection as a  new theory of entitlement, and has argued that the mere raising of such a claim warrants reopening of the previously denied claims.  However, a new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  Rather, it should be regarded as a claim to reopen the previously denied claim.  If the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then VA must reopen the Veteran's claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  As noted above, there has been no evidence submitted since the last denial pertaining to the ankles or the back.

The Board notes, however, that the Veteran was not provided with VCAA notice with respect to a claim for secondary service connection.  Such should be provided on remand.

In a November 2013 rating decision, the RO granted service connection for a right knee disability, and assigned an initial 10 percent rating, effective October 20, 2010.  The RO notified him of the determination and of his appellate rights in a December 2013 letter.  In November 2014, the Veteran's attorney expressed disagreement with the initial rating assigned for the right knee disability.  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, remand of this issue to the AOJ for the issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter concerning   the information and evidence needed to substantiate his claims for service connection for low back and bilateral ankle conditions on a secondary basis.
 
2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record concerning the issues of whether new and material evidence has been received to reopen the claims for service connection for low back and bilateral ankle disabilities.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

3.  Issue the Veteran an SOC with respect to his claim seeking an increased rating for his right knee disability,    to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  This issue should only be returned to the Board if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


